



Exhibit 10.76


KENNAMETAL INC.
CASH SETTLED RESTRICTED UNIT AWARD FOR CHINA-BASED EMPLOYEES
Grant Date: ____________________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Cash Settled Restricted Unit Award (the
“Award”) for «number of stock units» Stock Units, subject to the terms and
conditions of the Kennametal Inc. 2016 Stock and Incentive Plan (the “Plan”) and
the additional terms listed below. Capitalized terms used herein, but not
otherwise defined, shall have the same meaning ascribed to them in the Plan.
1.Notwithstanding any provisions of the Plan, each Stock Unit represents the
right to receive a cash payment from the Company (or an Affiliate or Subsidiary
thereof, as applicable) equal to the Fair Market Value of one Share of the
Company’s Capital Stock, par value $1.25 per share, subject to the Forfeiture
Restrictions (defined below). Notwithstanding, Stock Units as initially awarded
have no independent economic value, but rather are mere units of measurement
used for purpose of calculating the number of Shares to be used in determining
the amount of the cash payment, if any, to be made under the Award.
2.The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.
3.Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-third (1/3) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-third (1/3) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; and (c) on
the third anniversary of the Grant Date, the remaining one-third (1/3) of the
Stock Units will vest and the Forfeiture Restrictions will lapse as to those
Stock Units.
4.The Awardee shall have only the Company's unfunded, unsecured promise to pay
pursuant to the terms of this Award. The rights of the Awardee hereunder shall
be that of an unsecured general creditor of the Company, and the Awardee shall
not have any security interest in any assets of the Company (or an Affiliate or
Subsidiary thereof). The Awardee shall not have any rights of ownership in the
Shares subject to the Stock Units, including, but not limited to, the right to
vote such Shares.
5.The Stock Units, to the extent then subject to the Forfeiture Restrictions,
will be forfeited to the Company upon Separation from Service for any reason
other than death, Disability, Retirement (including Early Retirement), or
involuntary termination by the Company without cause or voluntary termination by
the Awardee for Good Reason (a) within the six-month period immediately
preceding a Change in Control in contemplation of such Change in Control (and
the Change in Control actually occurs) or (b) during the two-year period
following a Change in Control (a " Change in Control Separation"). In the event
that the Awardee Separates from Service as a result of death, Disability,
Retirement (including Early Retirement) or a Change in Control Separation, the
vesting and/or forfeiture of the Stock Units shall be determined as provided in
the Plan.
6.Except as otherwise provided herein, a cash payment equal to the Fair Market
Value of the Shares underlying Stock Units which are no longer subject to
Forfeiture Restrictions shall be made to the Awardee on the lapse date (or as
soon as reasonably practicable thereafter but in no event later than the 15th
day of the third month following the end of the fiscal year in which the lapse
date occurs), subject to the Awardee’s satisfaction of all applicable income and
employment withholding taxes. For the avoidance of doubt, in the People’s
Republic of China, the Company, per se, will not make such cash payment to the
Awardee, instead, the Chinese local subsidiary of the Company will, using its
own RMB funds, make such cash payment in RMB equal to the Fair Market Value at
the current foreign exchange rate to the Awardee.





--------------------------------------------------------------------------------





7.    Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company.
8.    All other terms and conditions applicable to this Award are contained in
the Plan. A copy of the Plan and related Prospectus is available on your
accounts page at netbenefits.fidelity.com under Plan Information and Documents,
as well as on The Hub under Human Resources.




KENNAMETAL INC.
By:     Michelle R. Keating
Title:     Vice President, Secretary and General Counsel





